Citation Nr: 1422662	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with peripheral neuropathy of the bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  His decorations for his active duty service include a Combat Infantryman Badge and a Bronze Star Medal with "V" Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board notes that the Veteran's October 2008 substantive appeal also appealed the issues of entitlement to service connection for a back condition and a skin condition, and entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

In a December 2012 rating decision, the VA RO in New York, New York granted service connection for degenerative disc disease, lumbar strain with malalignment (claimed as back condition) and pruritus (claimed as skin condition), and granted an evaluation of 100 percent for service-connected PTSD.  As this is considered a full grant of the benefits sought, these issues are no longer before the Board.

The Board also notes that the Veteran filed a claim for individual unemployment in February 2010.  As the Veteran is now rated at 100 percent for his service-connected PTSD, this issue is moot and thus is not before the Board at this time. 

On his October 2008 substantive appeal, the Veteran requested a hearing before the Board.  However, in an April 2010 substantive appeal, the Veteran indicated that he did not want a Board hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  The Board will proceed with appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  An April 2005 rating decision denied reopening of a claim for service connection for left ear hearing loss, finding no new and material evidence that demonstrated a nexus between the left ear hearing loss and active service; the Veteran did not file a timely notice of disagreement.

2.  The evidence associated with the claims file subsequent to the April 2005 rating decision does not relate to an unestablished fact necessary to establish the claim, so does not raise a reasonable possibility of substantiating a claim for service connection for left ear hearing loss.

3.  The Veteran has a current diagnosis of bilateral knee degenerative joint disease that is linked to his service in Vietnam.

4.  The evidence of record does not show that the Veteran has tinnitus or right ear hearing loss that began in service or can be linked to any established in-service injury, disease, or event.  

5.  Throughout the period on appeal, the Veteran's type II diabetes mellitus was manifested by requiring an oral hypoglycemic agent and restricted diet.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied reopening of the claim of entitlement to service connection for left ear hearing loss, became final after the Veteran failed to file a timely notice of disagreement.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the April 2005 rating decision is not new and material to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1507, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for tinnitus and right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus with peripheral neuropathy of the bilateral hands have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether to Reopen the Claim for Entitlement to Service Connection for Left Ear Hearing Loss
 
In June 1987, the Veteran filed an initial claim for service connection for left ear hearing loss.  The claim was denied in an August 1987 rating decision, which found that the Veteran had hearing within normal limits upon separation from active service.  The Veteran did not file a timely notice of disagreement; consequently, the August 1987 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In June 2004, the Veteran filed a request to reopen his claim of entitlement to service connection for left ear hearing loss.  The RO denied the claim in an April 2005 rating decision, finding that there was new and material evidence sufficient to reopen the claim of entitlement to service connection, but that nonetheless service connection was denied because there was no evidence to suggest that left ear hearing loss was incurred in or aggravated by military service.  The Veteran did not file a timely notice of disagreement; consequently the April 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

The Veteran filed a request to reopen the claim of entitlement to service connection for left ear hearing loss in December 2006.  In the September 2007 rating decision that is the subject of the instant appeal, the RO found that new and material evidence showing hearing loss in service had not been received and denied reopening of the claim.  

Notwithstanding the fact that the RO denied reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 130 (Fed. Cir. 1996).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final April 2005 rating decision included service treatment records, post-service VA and private treatment records, and a March 2005 VA audiology examination.  These records showed a diagnosis of left ear hearing loss as early as April 1982.  However, the records show hearing within normal limits upon separation from active duty service.  The March 2005 VA audiology examination addendum opinion noted that it "is not likely that the [Veteran's] hearing loss is the result of his military service" because he had normal hearing upon separation from active duty service and did not show hearing loss until a series of hearing screenings completed for his post-service occupation.  Based on this evidence, the RO denied reopening the claim for entitlement to service connection for left ear hearing loss because there was no new and material evidence linking the Veteran's diagnosis of hearing loss to his active duty service.

Evidence added to the record since the time of the last final denial includes additional post-service treatment records and a June 2011 VA audiology examination.  None of these records shows a link between the Veteran's active duty service and his current diagnosis of hearing loss.  The evidence added to the record since the previous April 2005 denial does not constitute new and material evidence.  Although the evidence is new, in that it was not associated with the claims file prior to the last final denial, it is not material because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of establishing the claim.  The new evidence simply confirms a diagnosis of hearing loss.  It is important for the Veteran to understand, that even if the Board reopened the claim, the new treatment records and VA examination only provide more evidence against the claim.  

Accordingly, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for left ear hearing loss; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for service connection for left ear hearing loss cannot be reopened.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis or sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his December 2006 claim and subsequent statements, the Veteran has asserted that his bilateral knee condition, currently diagnosed as bilateral knee degenerative joint disease, started when he was on active duty as a result of numerous jumps out of helicopters while carrying a significant amount of weight.

The Board notes that the Veteran served in Vietnam from September 1968 to August 1969.  The Veteran has submitted several buddy statements that corroborate his account of jumping out of helicopters while carrying a significant amount of weight.  

The Veteran has submitted a September 2008 opinion from a private treatment provider, Dr. J.J., which notes that the Veteran was under his care for "osteoarthritis of his knees with recurrent knee swelling."  Dr. J.J. noted that during the Veteran's military career he "made numerous jumps from helicopters carrying ammunition with supplies."  Dr. J.J. opined that "due to repeated jumps this has caused trauma to his knees and contributes to his osteoarthritis of his knees."  

In June 2011, the Veteran was afforded a VA knee examination.  The examiner confirmed the diagnosis of bilateral knee degenerative joint disease.  In a May 2011 examination request, the examiner was told that the examiner was a confirmed combat veteran and that the examiner should provide an opinion as to "whether or not the veteran's knee condition is related to jumping from helicopters and carrying excessive weight during service."  

In an October 2011 examination opinion, the examiner noted that she could not "provide an opinion as to whether his knee pain is related to the service or not as there is no noted documentation in the service record."  The examiner noted that "it was not specific from the files that the patient had knee pain" during service.  

In light of the above, the Board has very carefully reviewed this claim.  

The only competent and probative opinion regarding whether the Veteran's claimed bilateral knee disability is related to service is that of Dr. J.J.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that service connection for a bilateral knee disability is warranted.

The Veteran has also asserted in his December 2006 claim and subsequent statements that he has right ear hearing loss and tinnitus as a result of his active duty service.

The Board notes that acoustic trauma in service is clearly conceded.  The Veteran served in combat in Vietnam and he has submitted buddy statements that corroborate his accounts of in-service acoustic trauma.

The Board has reviewed service treatment records, private treatment records dating from 1982 to 2003, and VA treatment records.  

The Veteran was afforded a VA audiology examination in June 2011.  The Veteran reported that his tinnitus began "15 to 20 years ago."  The Veteran's audiometer showed bilateral hearing loss, according to VA standards.  See 38 C.F.R. § 3.385 (2013).  The examiner opined that the Veteran's "hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of service-related noise exposure."  The examiner provided the following rationale:
	
Upon discharge (2/18/70) [Veteran's] hearing was [within normal limits] from 500 Hz through [6000 Hz] bilaterally.  The first documentation of hearing loss was not until a series of hearing screenings were completed at Con Edison from 7/86 through 7/03.  [Veteran] also reported that his tinnitus began "15 to 20 years ago."  He was discharged from the Service in 1970.      

The Board acknowledges that the Veteran is competent to report tinnitus (which in this case, does not help his claim because, as noted above, he indicates it began well after service) and hearing loss.  However, the Veteran is not competent to provide evidence as to whether he has hearing loss for VA purposes, as auditory thresholds must be measured under 38 C.F.R. § 3.385.  

In weighing credibility, the Veteran did not report right ear hearing loss or tinnitus until his December 2006 claim.  In contrast, the Veteran reported left ear hearing loss as early as his June 1986 claim, providing evidence against these claims.  

Further, the first indication that the Veteran sought treatment for tinnitus was a July 2007 VA treatment record.  In fact, the Veteran reported in the June 2011 VA examination that he had experienced tinnitus for 15 to 20 years, providing evidence against his own claim that he had tinnitus since active duty service.  

Similarly, a review of audiometers dating from 1982 through 2011 shows that the Veteran did not exhibit right ear hearing loss until the June 2011 VA examination, approximately 40 years after discharge from active duty service, providing evidence against his claim that right ear hearing loss was a result of active duty service.

Service connection based on continuity of symptomatology is not warranted as the Veteran did not report right ear hearing loss until December 2006, and did not exhibit objective right ear hearing loss until the June 2011 VA examination.  38 C.F.R. §§ 3.307, 3.309 (2013).

Accordingly, service connection for tinnitus and right ear hearing loss must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.     

Increased Evaluation for Service-Connected Diabetes Mellitus

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected type II diabetes mellitus with peripheral neuropathy of the bilateral hands has been evaluated as 20 percent disabling under Diagnostic Code 7913.  Diagnostic Code 7913 provides that diabetes mellitus shall be rated at 20 percent when requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The schedular maximum evaluation of 100 percent is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note 1 to Diagnostic Code 7913 states to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  

In rendering a decision on appeal, the Board must analyze the credibility and
probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case is in receipt of a 20 percent disability rating for his service-connected diabetes mellitus with peripheral neuropathy of the bilateral hands, as of June 24, 2004.  In December 2006, the Veteran filed a claim for an increased evaluation for diabetes mellitus.  The Board notes that in a September 2008 rating decision, the VA RO granted separate 20 percent evaluations for peripheral neuropathy of the lower right and lower left extremity.  

Throughout the rating period on appeal, the evidence shows that the Veteran's service-connected diabetes mellitus was manifested by requiring an oral hypoglycemic agent and restricted diet.  

A review of VA treatment notes and private treatment notes shows that the Veteran has received treatment for diabetes since 1999.  

In August 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was taking Metformin and Januvia, both types of oral hypoglycemic agents.  The examiner noted that the Veteran tried to adhere to an  "[American Diabetes Association] diet."  The Veteran reported seeing his physician every three months for diabetes care.  The Veteran denied any specific restrictions on his life or activities, providing evidence against the claim.  He denied hospitalization for any hyper or hypo-glycemic events.  He also denied any diabetic-related cardiac, vascular, ophthalmological, renal, bladder or bowel complications.   

In June 2011, the Veteran was afforded a VA diabetes mellitus examination.  The Veteran reported no history of hypoglycemia reactions or ketoacidosis.  He reported that he had instructions to follow a restricted or special diet.  He reported no restrictions in ability to perform strenuous activities, providing evidence against the claim.  He also denied any diabetic-related visual impairment, cardiovascular disease, kidney disease, amputation, or other diabetic condition.  He reported peripheral neuropathy of both lower extremities.  

In sum, the totality of the evidence shows that the Veteran's diabetes mellitus was manifested by requiring an oral hypoglycemic agent and restricted diet.  Under Diagnostic Code 7913, diabetes mellitus warrants a 40 percent evaluation only if requiring insulin, restricted diet, and regulation of activities.  

As noted in both VA examinations, the Veteran denied regulation of activities.  Further, the medications taken by the Veteran are oral hypoglycemic agents, and there is no indication that the Veteran has ever been prescribed insulin for management of his diabetes mellitus.  

The Board has considered a separate evaluation for compensable complications of diabetes.  However, the Veteran is already in receipt of separate 20 percent evaluations for peripheral neuropathy of the lower left and right extremity.  As noted in the VA examinations, there is no indication that the Veteran has any other compensable complications.  

The Board has also considered whether an extraschedular evaluation is warranted for diabetes mellitus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on the type of medication required, restriction of diet, and any diabetic complications.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's diabetes mellitus is manifested by requirement of oral hypoglycemic agents, restriction of diet, and peripheral neuropathy of the bilateral lower extremities and bilateral hands.  As noted, these symptoms are part of the schedular rating criteria.       

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the full grant of benefits sought on appeal with regard to the issue of entitlement to service connection for a bilateral knee disability, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The VA fulfilled this duty to notify in a January 2007 letter to the Veteran.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In its January 2007 letter, the VA RO included appropriate Kent notice.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board also finds that the VA RO fulfilled this duty to notify in its January 2007 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration records, the Veteran's statements, and buddy statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to service connection for tinnitus and hearing loss, and on the issue of rating diabetes mellitus.  VA provided the Veteran with audiological examinations in March 2005 and June 2011, with respect to the claims for tinnitus and hearing loss, and in August 2010 and June 2011, with respect to the claim for an increased evaluation for diabetes mellitus.  The Veteran's history was taken, and complete examinations were conducted, including audiometers and the appropriate Maryland CNC tests during the audiological examinations.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to service connection for right ear hearing loss and tinnitus, and the issue of entitlement to an increased evaluation for diabetes mellitus.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected type II diabetes mellitus with peripheral neuropathy of the bilateral hands is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


